               Case 2:18-sw-00137-RJK Document 1 Filed 12/10/18 Page 1 of 10 PageID# 1
AO 106(Rev. 04/10) Application for a Search Warrant



                                        UNITED STATES DISTRICT COURT
                                                                        for the                                                     it


                                                             Eastern District of Virginia
                                                                                                                                   FlLt:D
             In the Matter of the Search of
        (Briefly describe the property to be searched                                      UNDER SEAL
         or identify the person by name and address)                                       Case No. 2:18sw^'^'^
   THE USE OF A CELL-SITE SIMULATOR TO LOCATE
   CELLULAR DEVICE ASSIGNED CALL NUMBER                                                                                     CLERK, U.S. DISTRICT COURT
                                                                                                                                   NORFOLK-VA
   (757)977-7560

                                                APPLICATION FOR A SEARCH WARRANT
             I, Phillip B. Gautney, a federal law enforcement officer, request a search warrant and state under penalty of
peijury that I have reason to believe that on the following person or property (identify the person or describe the property to be
searched and give its location See Attachment A.

located in the Eastern District of Virginia, there is now concealed (identify the person or describe the property to be seized):
          See Attachment B.


          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):

                 El evidence of a crime;
                 E contraband, fruits of crime, or other items illegally possessed;
                 E property designed for use, intended for use, or used in committing a crime;
                 S a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:
 Code Section(s)                                          Offense Description
18 U.S.C. §§ 922,924                                  Felon in Possession of a Firearm



    The application is based on these facts: See Attached Affidavit.

          ^ Continued on the attached sheet.
          ^ Delayed notice of 30 days is requested under 18 U.S .C. § 310^                            sis of which IS
               attached sheet.
READ AND APPROVED:


                                                                                                   Applicant's signature

                                                                                         Phillip B. Gautney, Special Agent, FBI
John F. Butler                                                                            Printed name and title
A^istant United States Attorney
Sworn to before me and signed in my presence.


Date: (ICC./0^3-O /g-
                                                                                           ROBERT
City and state:                                                                            UNHED STATES MAGISTRATE JUDGE
                                                                                                   Printed name and title
Case 2:18-sw-00137-RJK Document 1 Filed 12/10/18 Page 2 of 10 PageID# 2
Case 2:18-sw-00137-RJK Document 1 Filed 12/10/18 Page 3 of 10 PageID# 3
Case 2:18-sw-00137-RJK Document 1 Filed 12/10/18 Page 4 of 10 PageID# 4
Case 2:18-sw-00137-RJK Document 1 Filed 12/10/18 Page 5 of 10 PageID# 5
Case 2:18-sw-00137-RJK Document 1 Filed 12/10/18 Page 6 of 10 PageID# 6
Case 2:18-sw-00137-RJK Document 1 Filed 12/10/18 Page 7 of 10 PageID# 7
Case 2:18-sw-00137-RJK Document 1 Filed 12/10/18 Page 8 of 10 PageID# 8
Case 2:18-sw-00137-RJK Document 1 Filed 12/10/18 Page 9 of 10 PageID# 9
Case 2:18-sw-00137-RJK Document 1 Filed 12/10/18 Page 10 of 10 PageID# 10
